Citation Nr: 1635005	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-19 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for lumbar spondylosis from September 19, 2014.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active service from September 1978 to July 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran timely appealed the decision, and in a June 2015 decision, the Board, inter alia, denied the claim for increase addressed herein. The Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court). In a January 2016 Order, the Court granted a Joint Motion for Partial Remand, vacated the June 2015 Board decision insofar as it denied the issue listed on the title page, above, and remanded the issue to the Board for further action.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

As a final matter, the Board acknowledges that the issues of entitlement to a higher disability rating for major depressive disorder and entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) were remanded by the Board for further evidentiary development in the June 2015 decision. The Board's review of the claims file reveals that the AOJ is still taking action on these issues. As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

From September 19, 2014, the Veteran's lumbar spondylosis is shown to have been manifested by limitation of forward flexion to 90 degrees on repetitive motion, with pain beginning at 40 degrees; and combined range of motion of the thoracolumbar spine to greater than 120 degrees, with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

From September 19, 2014, a rating in excess of 10 percent for lumbar spondylosis is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In December 2011, the Veteran was issued VCAA notice pertaining to her claim for increase. The letter notified the Veteran of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004). The contents of this notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). The evidence of record contains the Veteran's lay statements and the testimony of the Veteran and her spouse at the March 2015 hearing before the undersigned Veterans Law Judge. The evidence of record further contains report of examination requested by VA and performed in September 2014. Such examination report is thorough, addressing the Veteran's report of worsening symptomatology, and contains sufficient information to adjudicate the issue decided herein. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.

Criteria & Analysis

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible. It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability. 

Notably, pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

As pertinent to this appeal, the Veteran's service-connected lumbar spondylosis has been assigned a disability rating of 10 percent from September 19, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5239 (2015). Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, governing Diagnostic Codes 5235 to 5243. 

Under the General Rating Formula, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. A 10 percent rating requires thoracolumbar spine forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling. 38 C.F.R. § 4.71a.

For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is to 240 degrees. 38 C.F.R. § 4.71a.

By way of background, the Veteran has been in receipt of service connection for lumbar spondylosis since July 1984. Her disability was evaluated as 10 percent disabling beginning in May 1987. Following the Veteran's claim for entitlement to a TDIU, the RO determined that re-evaluation of the Veteran's service-connected disabilities was warranted. Therefore, the RO afforded the Veteran VA examinations, most recently in September 2014. 

At that VA examination, the Veteran reported that her lumbar spine complaints had progressively worsened since separation from active duty. She complained of constant lower lumbar spine pain with some radiation to the buttocks and thighs. She denied numbness, tingling, weakness, and bowel or bladder incontinence. Her pain was reported to be worse with prolonged weight-bearing activity, and she stated that she was being treated with oral medications and had not had any physical therapy since 2006 or undergone any surgical or interventional procedures. On physical examination, forward flexion was to 90 degrees, with objective evidence of painful motion beginning at 40 degrees. The total range of motion was to 240 degrees, limited to 180 degrees with pain. The examiner found no additional limitation in range of motion of the lumbar spine following repetitive-use testing, although he did observe functional loss on repetition due to pain on movement and interference with sitting, standing, and/or weight-bearing. There was generalized tenderness throughout the lumbar paraspinal musculature, although no muscle spasm or guarding of the spine was observed. Sensory, muscle strength, and reflex examinations were normal, and straight leg raising test was negative bilaterally. The Veteran complained of pain radiating down her legs, but the examiner found no objective signs of radiculopathy. The examiner found no neurologic abnormalities or intervertebral disc syndrome of the thoracolumbar spine. The examiner opined that, because the examination was not performed during a flare-up and there was no change with repetitive-motion testing, it was not possible to determine the extent of additional limitations due to pain, weakness, fatigability or incoordination without resorting to mere speculation. The examiner opined that the Veteran had limitation in her ability to engage in physical labor such as bending, twisting, and lifting, but could participate in sedentary work.

During the March 2015 Board hearing, the Veteran reported muscle spasms and increasing pain, worse with prolonged standing, walking, or sitting. She testified that the severity of her symptoms usually amounted to a 7 on a scale from 1 to 10. She reported treatment as mild home exercises, oral medications, a TENS unit, and a heating pad. She reported wearing a back brace and using a mobility chair for ambulation "every once in a while." She made similar statements in a March 2016 affidavit, at which time she reported that she was unable to engage in "any kind of physical work" and could not sit, walk, or stand for long periods of time without adjusting position or stretching her back.

Based on the foregoing, the Board finds that no more than a 10 percent rating is warranted for the Veteran's lumbar spondylosis from September 19, 2014. In that connection, the Board notes that from September 19, 2014, the Veteran's lumbar spondylosis has been manifested by forward flexion to 90 degrees. The Board acknowledges that she demonstrated painful motion beginning at 40 degrees of flexion, but no additional limitation of motion was observed on repetitive range of motion testing. The examination of the spine further did not reveal muscle spasm, guarding, or vertebral body fracture, and the examiner was unable to determine any additional limitation of function on repetitive motion beyond noting pain on movement and interference with sitting, standing, and/or weight-bearing. 

As noted above, evaluation of disabilities rated on the basis of pain or limited motion also require application of the holdings in DeLuca, Burton, and Mitchell, which mandate, in turn, consideration of 38 C.F.R. §§ 4.40, 4.45, and 4.59. 38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy. Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing. Further, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion. Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint under 38 C.F.R. § 4.59. 

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). Moreover, although pain may cause functional loss, pain itself does not constitute functional loss under 38 C.F.R. §§ 4.40 and 4.45. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id.; see 38 C.F.R. § 4.40.

In this case, the Board acknowledges the findings of the parties to the Joint Motion that 38 C.F.R. §§ 4.40 and 4.45 are for discussion when evaluating this claim. The Board also acknowledges that the Veteran has subjectively complained of pain in her lumbar spine that increases with weight-bearing activities. However, despite her complaints of increased pain, at the September 2014 VA examination the Veteran was shown to be able to conduct repetitive motion testing with no additional limitation of motion of the lumbar spine. Further, although the September 2014 VA examiner found her to have functional loss due to repetitive motion, that loss was identified only as pain on movement and interference with sitting, standing, or weight-bearing. These symptoms have been well-described by the Veteran and are contemplated by the 10 percent rating assigned from September 19, 2014. In that connection, the Board points out that-with the exception of a finding of generalized tenderness to palpation of the lumbar spine-the Veteran's lumbar symptomatology does not rise to the level of the 10 percent rating currently assigned, as she has not demonstrated limitation of forward flexion to 85 degrees or less; or, combined range of motion of the thoracolumbar spine to 235 degrees or less; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Thus, the Board finds that the assignment of the 10 percent rating itself contemplates reported pain on motion, including on repetition, and additional difficulties with sitting, standing, and weight-bearing. See DeLuca, supra.

The Board thus finds that no additional functional impairment has been clinically shown, rendering a higher rating under 38 C.F.R. §§ 4.40 and 4.45 inappropriate. Additionally, the Veteran has not alleged any specific functional loss other than pain upon use, and the September 2014 medical examination does not mention any restricted motion or function of the lumbar spine beyond that contemplated by the 10 percent rating currently assigned from September 19, 2014. In particular, the Board notes that the pain on sitting, standing, and/or weight-bearing observed by the VA examiner on repetitive-motion testing is the same as the pain reported by the Veteran when engaging in any activity; it is not shown to additionally affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute additional functional loss subject to higher compensation under 38 C.F.R. § 4.40 and 4.45. See Mitchell, 25 Vet. App. 32.

The Board thus concludes that the Veteran's symptomatology does not rise to the level of additional functional loss or "painful motion with joint or periarticular pathology" to warrant a higher rating under 38 C.F.R. §§ 4.40, 4.45, or 4.59. The Board acknowledges that the September 2014 VA examination revealed painful motion. However, as discussed above, the Board finds that any such pain and its effect on the Veteran's range of motion is properly contemplated in the 10 percent rating assigned from September 19, 2014. Therefore, the Board does not find that a rating higher than 10 percent based on any additional functional loss under the provisions of DeLuca and 38 C.F.R. §§ 4.40, 4.45, or 4.59, is warranted from September 19. 2014.

Further, the Board finds that there has been no evidence of ankylosis of the spine at any time during the period on appeal, and the September 2014 examiner found that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine. Thus, no higher rating is warranted for the Veteran's lumbar spondylosis from September 19, 2014. 38 C.F.R. § 4.71a, Diagnostic Codes 5239, 5243 (2015). In addition, although there is radiological evidence of degenerative changes of the lumbosacral spine, the Veteran is being rated for limitation of motion of the lumbosacral spine associated with such degenerative changes. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015). The Board also notes, as discussed above, that there is no evidence that the Veteran's lumbar spondylosis has resulted in disability comparable to ankylosis at any time during the appeal period, rendering a higher rating inappropriate. Similarly, with regard to objective neurological abnormalities associated with lumbar spondylosis, the September 2014 VA examiner specifically found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, nor did she have any other neurologic abnormality or peripheral nerve involvement. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal. Id.

The Board has considered the Veteran's lay statements regarding the severity of her back pain. The Veteran is competent to report her symptomatology. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994). Moreover, the Veteran has provided no written statements or reports from a private or VA clinician that suggest she has additional function loss or that she experienced incapacitating episodes during the past 12 months.

In sum, the evidence of record shows that, for the period from September 19, 2014, a rating higher than the currently assigned 10 percent for the Veteran's lumbar spondylosis is not warranted. 38 C.F.R. § 4.71a, § 4.71a, Diagnostic Code 5239 (2015).

As to whether this case should be referred for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The Veteran reports that her lumbar spondylosis causes difficulties with walking, standing and sitting. The Board notes, however, that the manifestations of her disability-to include pain and other functional limitations-are clearly contemplated by the schedular criteria. The Veteran has not described any additional, unusual symptomatology for the disability on appeal that is not already contemplated by the schedular rating criteria. For instance, as discussed in detail above, the Board has considered the Veteran's limitation of motion, pain, and all other factors of functional loss listed in 38 C.F.R. §§ 4.40, 4.45, and 4.59 and DeLuca, 8 Vet. App. at 206, in considering her current rating. There is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria. Therefore, referral of the case for extra-schedular consideration is not in order.

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a claimant may be awarded an extra-schedular rating based upon the combined effect of multiple service-connected disabilities in an exceptional circumstance where the evaluation of the individual disabilities fails to address all the service-connected symptoms. However, in this case, there is no indication that any symptoms have not been attributed to specific service-connected disabilities, and the Board finds no additional symptoms related to the combination of the Veteran's service-connected disabilities. Accordingly, the Board concludes that this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The above determination is based upon consideration of applicable rating provisions. For all the foregoing reasons, the Board finds that the Veteran's lumbar spondylosis warrants a disability rating no higher than the 10 percent assigned from September 19, 2014. 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

From September 19, 2014, a rating in excess of 10 percent rating for lumbar spondylosis is denied.



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


